Citation Nr: 1209985	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, other than systolic heart murmur.

2.  Entitlement to an initial compensable evaluation for systolic heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in May 2010 and January 2011 when it was remanded for further development.  

The issue of entitlement to an initial compensable evaluation for systolic heart murmur is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a heart disorder, other than systolic heart murmur, related to the Veteran's active service or service-connected systolic heart murmur.



CONCLUSION OF LAW

A heart disorder, other than systolic heart murmur, was not incurred in or aggravated by service, and is not causally related to service-connected systolic heart murmur.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter further notified the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Family Healthcare Associates of Southwestern Virginia, Stone Mountain Health Services William A. Davis Clinic, and Dr. D.B., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in July 2010 and January 2011.  

In May 2010 the Board remanded the Veteran's claim for additional VA treatment records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  In January 2011 the Board remanded the Veteran's claim for the Veteran to be afforded another VA medical examination considering whether the Veteran's heart disorder, other than systolic murmur, was secondary to his service-connected systolic heart murmur.

Subsequent to the May 2010 Board remand, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in July 2010.  Subsequent to the January 2011 Board remand the Veteran was afforded a VA medical examination in January 2011.  Therefore, based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2010 and January 2011 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's representative argues that the January 2011 VA medical examination is inadequate as the examination report, which was prepared by a nurse practitioner, was not signed by a physician.  The Veteran's representative cites to the M21-1MR manual in making this assertion.  The Board notes that the Court rejected the argument that a medical examination conducted by a VA nurse practitioner was inadequate in Cox v. Nicholson and held, "[w]e have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence) and Williams v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence)).  In addition, the Board notes that review of M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a) reads in relevant part that "[a]ll original examination reports must be signed by a physician, unless the examination was performed by a . . . mid-level Veterans Health Administration (VHA) clinician, such as a physician's assistant or nurse practitioner, when the examination does not require a specialist."  (Emphasis in original).  As the examination was signed by a nurse practitioner the Board finds that it is adequate.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had a heart disorder related to the his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In any event, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the agency of original jurisdiction (AOJ) do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a heart disorder, other than systolic heart murmur, to include as secondary to his service-connected systolic heart murmur.  The Veteran contends that his heart disorder is due to high stress in military service.

Service treatment records reveal that the Veteran was noted to have a systolic murmur upon examination at separation from service in February 1971.

In November 2005 the Veteran was diagnosed with malignant hypertension with blood pressures measured at 212/126 and 210/130.  The heart rate and rhythm were regular.  In December 2005, January 2006, and March 2006 the Veteran was diagnosed with benign hypertension.

Treatment notes dated from November 2005 to February 2007 reveal a diagnosis of hypertension.  However the treatment records noted that the Veteran's heart rate and rhythm were normal, that the heart sounds were normal S1S2, and that there were no murmurs.

In April 2007 the Veteran reported an irregular heart rate since February 1971.

In a statement dated in March 2008, Dr. D.B. indicated that the Veteran had high blood pressure for over twenty years.  Dr. D.B. stated that "[b]ecause his high blood pressure began when he was a young man, his high blood pressure possibly could be related to the stress that he was under while in the military service as an initiating factor."

In July 2010 the Veteran was afforded a VA Compensation and Pension (C&P) heart examination.  The Veteran reported that at his military exit examination he was found to have a grade II systolic heart murmur.  He indicated that he did not receive treatment or a diagnostic work up of the condition while in service, that he did not have any cardiac symptoms at that time, that he had not had rheumatic fever, and that he did not seek medical attention for the condition after his military duty.  The Veteran reported that his primary care physician noted his heart murmur at times thereafter and that in the 1990's he had an echocardiogram and stress test performed to evaluate the murmur.  The Veteran stated that he was not referred to a cardiology specialist for further test and that he has not had a left heart catheterization.  The examiner stated that at the time of the examination the only symptoms that the Veteran attributed to his heart were occasional atypical chest pain and dyspnea on severe exertion.

An echocardiogram revealed normal left ventricular systolic function with grade one diastolic dysfunction and trace jets of mitral regurgitation and tricuspid regurgitation.

After examination the Veteran was diagnosed with 3/6 functional systolic heart murmur.

The examiner noted that the Veteran reported that he had a high blood pressure condition.  He stated that he developed the hypertension that has been refractory to treatment.  He has had many changes in the types and dosage of his blood pressure medication that are too numerous to count.  He was on four anti-hypertensive medications and his blood pressure was still not at recommended levels.  He had not had a work up for secondary causes of hypertension and there was no evidence of end organ damage at that time.  

After examination the Veteran was diagnosed with refractory hypertension.

The examiner rendered the opinion that the Veteran's hypertension was not caused by or a result of military service.  The examiner indicated that this opinion was based upon no evidence in the service treatment records of any hypertension.  All blood pressure evaluations were within normal limits while in service.  The Veteran's hypertension did not begin until 1988, 17 years after separation from service, and the documentation of elevated blood pressures occurred greater than one year after separation from service.

The examiner rendered the opinion that the Veteran's systolic murmur was most likely caused by or a result of military service.  

The Board notes that in a RO rating decision dated in August 2010, the Veteran was granted service connection for systolic heart murmur.

In December 2010 VA doctor noted that the Veteran should not do any work that involved exertion. 

In January 2011 the Veteran was afforded a VA C&P heart examination.  The Veteran reported that he was discharged from the military with a heart murmur.  He was noted to have not undergone any valve surgery and to have not had a heart attack.  He has had high blood pressure since the 1980's.  About a year prior to the examination, he had onset of chest tightness and associated sweating.  He had been diagnosed with diabetes mellitus within the year prior to the examination.  In November 2010 the Veteran underwent cardiac catheterization at the VA that identified moderate to severe coronary disease.  The Veteran had a second cardiac catheterization in January 2011.  At that time he was found to have a 99 percent mid-right coronary artery (RCA) stenosis, which was successfully angioplastied and stented with a Xience, drug-coated stent.  The osteal left circumflex lesion noted on his previous heart catheterization was found to not be present on an angiogram in January 2011.  It was deemed to be from coronary vasospasm/thrombus at that time.  Renal angiogram revealed patent renal arteries without gradient or thrombosis.  The Veteran did not have a history of congestive heart failure, pacemaker, or defibrillator.  There was no history of endocarditis.

The Veteran experienced chest pain with lifting, and/or exertion.  The pain was across the mid to upper sternum and was dull in nature, but like it is going into "knots."  The pain was localized most of the time, but the Veteran had infrequent radiation down the left arm.  The pain was relieved with nitroglycerin.  The Veteran may have sweating associated with chest pain.

After examination the Veteran was diagnosed with coronary artery disease status post stent placement.  The examiner rendered the opinion that the Veteran's ischemic/coronary artery disease was not caused by or a result of, or worsened by the Veteran's service connected heart murmur or otherwise related to service.  The rational provided indicated that there were numerous risk factors for coronary artery disease and the Veteran had multiple risk factors.  There was no documentation in the literature reviewed, that valvular heart disease causes, or aggravates coronary artery disease.

The Board finds that entitlement to service connection for a heart disorder is not warranted.  Service treatment records do not reveal any evidence of any heart disorder other than a systolic murmur, for which the Veteran has already been granted entitlement to service connected benefits.  Post service treatment records do not reveal any other heart diagnosis except coronary artery disease, which was first diagnosed many years after separation from service.  Upon examination in January 2011, the Veteran's coronary artery disease was found to not be due to or permanently aggravated by the Veteran's service-connected systolic heart murmur and to not be related to the Veterans' active service.  The examiner provided the rationale that there are many risk factors for coronary artery disease and that the Veteran had many of these risk factors.  Further, the examiner noted that there was no evidence in the literature that supported associating coronary artery disease with a valvular heart disorder such as systolic heart murmur.

In addition, the Board notes that the Veteran has been diagnosed with and treated for hypertension since the 1980's.  The Veteran has contended that his hypertension is related to his stress in service.  However, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to the Veteran's active service as an examiner in July 2010 noted that the Veteran did not have any evidence of hypertension in service and was not diagnosed with any hypertension until many years after separation from service.  Although Dr. D.B. has indicated that the Veteran's high blood pressure "possibly could" be related to the Veteran's active service, the Board finds that this statement is less probative than that of the examiner in July 2010 as it is speculative in nature.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise submitted by appellant that only raises the possibility that there may be some relationship between service-connected sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death). 

As the preponderance of the evidence is against a finding that the Veteran's coronary artery disease and/or hypertension are related to the Veteran's active service and against a finding that the Veteran's coronary artery disease is due to or permanently aggravated by the Veteran's service-connected systolic heart murmur, entitlement to service connection for a heart disorder, other than systolic murmur, is denied.


ORDER

Service connection for a heart disorder, other than systolic murmur, is denied.


REMAND

In a RO rating decision dated in August 2010, the RO granted entitlement to service connection for a systolic heart murmur and assigned a noncompensable evaluation effective March 27, 2006.  The Veteran was notified of this decision in a letter dated in September 2010.  Subsequently, in a letter dated in September 2010 and received in January 2011, the Veteran stated that "[t]his is a notice of disagreement and appeal of your letter dated September. 15, 2010, where you rated me 0 % for systolic heart murmur."

The Board notes that a notice of disagreement must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 20.300 (2011); see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

As the Veteran's statement is timely, expresses disagreement with the initial rating assigned by the RO, and seeks appellate review, the Board finds that this statement represents a timely notice of disagreement with the initial evaluation assigned following service connection for a systolic heart murmur.

To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to an initial compensable evaluation for systolic heart murmur.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim of entitlement to a initial compensable evaluation for systolic heart murmur, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


